Citation Nr: 1105263	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a rectal bleeding 
disorder.

2.  Entitlement to service connection for degenerative arthritis 
of the left knee with crepitus (left knee disorder).

3.  Entitlement to service connection for a heart disorder, to 
include as secondary to left knee disorder.

4.  Entitlement to service connection for a right hip disorder, 
to include as secondary to left knee disorder.

5.  Entitlement to service connection for a left hip disorder 
(claimed as trochanter calcification of left femur), to include a 
secondary to left knee disorder.

6.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to left knee disorder.

7.  Entitlement to service connection for left lower extremity 
sciatica and numbness (claimed as left leg nerve damage), to 
include as secondary to left knee disorder.

8.  Entitlement to service connection for left hand and arm nerve 
damage, to include as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and private physician Dr. C.N.B.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above-referenced claims.  

In April 2009, the Veteran and Dr. C.N.B. testified at a video 
conference hearing, held at the RO, over which the undersigned 
Veterans Law Judge presided.  A transcript of that hearing has 
been associated with the claims file.  

In July 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a November 2010 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board for 
further appellate review.

In an April 2009 letter, private physician C.N.B., M.D. 
essentially opined that the Veteran is unable to work due 
to his left knee disorder, which has been granted service 
connection in the decision below.  Thus, the issue of 
entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.  

The issues of secondary service connection for a heart disorder, 
lumbar spine disorder, right hip disorder, left hip disorder, and 
left lower extremity sciatica are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's rectal bleeding disorder had its onset during his 
military service.  

2.  The evidence is in relative equipoise as to whether the 
Veteran's left knee disorder is etiologically related to his 
military service.

3.  The preponderance of the evidence does not show that the 
Veteran's left hand and arm nerve damage is etiologically related 
to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a rectal bleeding disorder have been met.  
38 U.S.C.A. §§ 1110, 5107 (West. 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010)
 
2.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a left knee disorder have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010). 
 
3.  The criteria for service connection for left hand and arm 
nerve damage, to include as secondary to a left knee disorder, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2006, November 2006, and September 
2010, the Veteran was notified of the information and evidence 
necessary to substantiate his claims.  VA told the Veteran what 
information she needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letters 
dated in April and November of 2006, wherein VA informed the 
Veteran as to the type of evidence necessary to establish a 
disability rating or effective date.  Adequate notice has been 
provided to the Veteran prior to the transfer and certification 
of his case to the Board, and thus, compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; and (3) whether there is 
an indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicates" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination for the left hand and arm nerve damage claim, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in question, 
and further substantiating evidence suggestive of a linkage 
between his active service or a service-connected disability and 
his current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.   
Indeed, as discussed further below, the medical evidence 
indicates that the claimed disorder is related to an nonservice-
connected neck disorder.  As will be described in greater detail 
below, here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant under 
the VCAA, does not contain competent evidence to suggest that the 
disorder is related to the Veteran's military service or to a 
service-connected disability 
 
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303. 
 
Service connection for arthritis may be established based upon a 
legal presumption by showing that either is manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1132; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rectal Bleeding Disorder

The Veteran has claimed that he currently has rectal bleeding 
that is related to his military service.  Having reviewed the 
evidence in light of all relevant laws and regulations, the Board 
finds that the evidence is in relative equipoise as to whether 
the claimed disorder is related to the Veteran's military 
service.  As such, all reasonable doubt must be weighed in the 
Veteran's favor and service connection must be granted.

The Veteran's service treatment records have been associated with 
the claims file and are negative for reports of rectal 
symptomatology.  The October 1968 separation report of medical 
examination shows that the clinical examination of the anus and 
rectum was normal.  On the associated October 1968 separation 
report of medical history, the Veteran denied ever having a 
tumor, cyst, or cancer, and he also denied ever having piles or 
rectal disease.

Private treatment records show the Veteran's intermittent reports 
of rectal symptomatology.  A May 1987 treatment record includes 
his report of anal pain and a history of surgical repair of 
"rectal ulcers, etc." in 1972.  He underwent surgery to repair 
an anal mucosal ectropion, with associated pain, in May 1987.  He 
reported having some pruritus ani and occasional rectal ulcer in 
January 1999.  A January 2000 treatment record documents the 
Veteran's past medical history significant for a pilonidal cyst 
and rectal fissure repair.  In January 2000, March 2001, and 
November of 2001, the Veteran underwent rectal examinations, 
which revealed normal sphincter tone, no masses, hemoccult 
negative stool, and a slightly enlarged prostate, without any 
nodules.  An October 2003 treatment record includes the Veteran's 
report of occasional rectal bleeding from hemorrhoids.  The 
examiner noted that a 2000 colonoscopy revealed internal 
hemorrhoids but no tumors.  The associated rectal examination 
revealed normal sphincter tone, no masses, and hemoccult negative 
stool.  In a December 2003 treatment record, the Veteran denied 
experiencing bright, red blood per the rectum or melena.  His 
past medical history was significant for a pilonidal cystectomy, 
a rectocele repair, and possibly rectal ulcers.  The Veteran 
reported having pain, itching, and numbness in the area of the 
crease of his buttocks in December 2004; the clinical examination 
revealed no nodules or hemoccult blood, but a boggy, tender 
prostate.  In June 2005, the Veteran reported having rectal pain; 
the clinical examination revealed a boggy, tender prostate and 
hemoccult negative laboratory findings.  He reported having 
occasional rectal bleeding in October 2007.  A December 2008 
record reflects that the Veteran underwent a rectal examination 
in September 2008, which was essentially normal.  
  
Included in the claims file is a July 2003 VA treatment record, 
showing that the Veteran was found to have three stools samples 
positive for occult blood in February 2003, without any follow 
up.  His medical problems were noted to include rectal ulcers 
and/or strictures, and pilonidal abscesses.  The Veteran was 
noted have undergone a colonoscopy in 1999, which was negative.  
Following the physical examination, the assessment was bright red 
rectal bleeding and Guaiac positive stools, without adequate 
follow up.  

In a November 2005 letter, the Veteran's wife expressed her 
observations with respect to the Veteran's rectal bleeding.  She 
reported that she married the Veteran in December 1966 and that 
he did not have a rectal problem prior to his military service.  
She stated that his rectal problems began shortly after their 
marriage, as she observed the Veteran's bloody undergarments.  
She stated that she cared for the Veteran following his rectal 
surgeries and that he continued to have problems.  

Associated with the claims file is a December 2005 opinion letter 
from C.N.B., M.D.  The private physician stated that he reviewed 
the Veteran's medical records for the purpose of rendering a 
medical opinion concerning his bowel disorder.  He indicated that 
he reviewed the Veteran's service and post-service medical 
records, imaging reports, other medical opinions, and medical 
literature.  Dr. C.N.B. opined that the Veteran's rectal bleeding 
began during the Veteran's military service, and it was clear 
that he had the disorder for years.  The physician further 
explained that the Veteran entered service fit for duty and noted 
the lay statements relaying that the Veteran had symptoms during 
his military service.  

Dr. C.N.B. reiterated his opinion in an October 2006 letter.  He 
reported that he examined the Veteran in September 2006 so that 
he could validate his opinion.  Dr. C.N.B. restated his opinion 
that the Veteran's current rectal bleeding was caused by his 
military service, as he experienced rectal bleeding in service.  
The physician stated that the Veteran currently had positive 
occult blood samples from his stool and the etiology of this is 
most likely related to his in-service experiences, as his record 
did not support a more likely etiology.  He also stated that the 
Veteran's lay statements document his report of continuous 
bleeding since service, despite two failed surgeries.   

Dr. C.N.B. submitted an additional opinion letter in April 2009, 
in which he stated that he reviewed the Veteran's claims file in 
preparation of his testimony during the April 2009 video 
conference hearing.  According to the physician, the Veteran's 
records show that he had rectal bleeding in service, as 
documented by lay  statements to this affect offered by the 
Veteran, his wife, and his sister.  (The Board notes that the lay 
statement from the Veteran's sister referenced by Dr. C.N.B. has 
not been associated with the claims file.)  Dr. C.N.B. stated 
that it was well known that rectal fissures and tears do not heel 
with medical therapy and are long-standing issues.  He noted the 
Veteran's report of rectal bleeding following his separation from 
active duty.  Dr. C.N.B. restated his previous opinion 
essentially that the Veteran's rectal bleeding issues, noted to 
be fissures, were caused by his in-service rectal bleeding, as 
his records do not document a more likely cause or risk factor.

In October 2009, the Veteran underwent a VA examination, during 
which he reported problems with rectal bleeding since 1966.  He 
reported experiencing frequent rectal bleeding.  The physical 
examination was negative for hemorrhoids, an anorectal fistula, 
anal or rectal stricture, impaired sphincter, or a rectal 
prolapse.  Following the physical examination, the diagnosis was 
intermittent rectal bleeding.  The examiner opined that the 
Veteran's rectal bleeding was not caused by or the result of his 
military service.  The examiner highlighted that the Veteran 
denied any problems with piles or rectal disease while on active 
duty.  He essentially noted that the first report of rectal 
bleeding was not until 2003, which was followed by reports of 
surgical repair for an anal fissure.  Therefore, the examiner 
concluded that the Veteran's rectal bleeding was not caused by or 
related to his military service.

In a November 2009 letter, Dr. C.N.B. stated that he reviewed the 
October 2009 VA examiner's opinion with regards to the Veteran's 
claim.  He again stated that based on the lay statements of 
record, the Veteran's rectal bleeding disorder had been a chronic 
process since his military service.  

In May 2010, the claims file was reviewed for a second time by 
the same VA examiner who performed the October 2009 VA 
examination.  The purpose of the additional review was so that 
the examiner could consider the numerous opinions from Dr. C.N.B. 
and provide an additional opinion with regards to the Veteran's 
claim.  Following his review, the examiner stated that service 
connection for the claimed disorder was not clearly documented in 
the Veteran's service treatment records; he noted that there was 
no record that the Veteran was treated for rectal bleeding in 
service.  Thus, he concluded that it would be speculative to 
render an opinion connecting the Veteran's rectal bleeding to 
service.  He indicated that he reviewed the statement from the 
Veteran's wife and the numerous opinions from Dr. C.N.B.  
Although the examiner reviewed Dr. C.N.B.'s opinions, he noted 
that the opinion was based on recollections, which themselves 
were based on statements from the Veteran and his family dated 
from 2005 forward.  The examiner determined that there were no 
records supporting the connection between the Veteran's rectal 
bleeding and his military service, thus rendering any opinion he 
could offer to this effect speculative.  He further noted that 
Dr. C.N.B. utilized the Veteran and his wife's lay statements as 
the medical basis for his opinion; the examiner essentially 
stated that these statements, although recorded in medical 
records were not medical diagnoses but instead a recalled 
history.  He stated that this was a remote data source from lay 
people, and not considered as medical documentation of fact.  The 
examiner stated that this resulted in differing opinions between 
Dr. C.N.B. and the VA physicians.  He essentially stated that the 
medical documentation did not exist regarding a connection 
between the claimed rectal bleeding and the Veteran's military 
service, other than the recalled history from 2005 forward.  He 
noted the claimed disorder was clearly noted in records occurring 
over thirty years after the Veteran's separation from the 
military.  

The Board has considered the contentions of the Veteran and his 
spouse that he has had rectal bleeding since his active duty 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board notes that both the Veteran and his wife 
are competent to report their observations as to the nature and 
onset of the Veteran's rectal symptomatology.  Moreover, the 
Board finds their statements in this instance to be credible, as 
there is no conflicting evidence of record to refute their 
statements.  Therefore, the Board finds that the lay statements 
of the Veteran and his spouse describing the onset and chronicity 
of his rectal bleeding that first manifested during service to be 
credible and supported by the later diagnoses.  Id. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability benefits.  See Davidson, 581 
F.3d at 1316.  The United State Court of Appeal for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as 
set forth above as to the Veteran's symptoms associated with his 
rectal bleeding disorder.  The Board also finds that the December 
2005, October 2006, April 2009, and November 2009 opinions of Dr. 
C.N.B. and the October 2009 and May 2010 opinions of the VA 
examiner are at the very least in equipoise with the other 
evidence of record, and there is no competent medical evidence of 
record to rebut these opinions or otherwise diminish their 
probative weight.  In light of foregoing, and the Federal 
Circuit's decision in Davidson, the Board finds that service 
connection for a rectal bleeding disorder is warranted.  
Accordingly, the claim will be granted on the basis of the 
application of benefit of the doubt in the Veteran's favor. 
 
Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). 

Left Knee Disorder

Here, the Veteran has claimed that his current left knee disorder 
is related to his period of active service.  He essentially 
asserted that he sustained a left knee injury in 1965 during 
basic training and again in 1966 while in Officer's Candidate 
School (OSC).  He reported reinjuring his left knee in 1967, 
while stationed in South Korea.  The Veteran has claimed that he 
has experienced left knee symptomatology since these in-service 
events.

The Veteran's service treatment records document reports relevant 
to his left knee claim.  On a November 1963 enlistment "RA" 
report of medical examination, the examiner noted the Veteran to 
have a laceration scar on his left knee.  The May 1964 pre-
induction report of medical examination and the December 1965 
induction report of medical examination reflect that the clinical 
examinations of the Veteran's lower extremities were generally 
normal.  A January 1966 OCS report of medical examination shows 
that following the Veteran's report of having sustained a left 
knee injury in 1965, he was referred for an orthopedic 
consultation.  The January 1966 OSC report indicates that the 
orthopedic consultation report was attached; however records from 
this orthopedic consultation are currently unavailable and have 
not been associated with the claims file.  A scar on the 
Veteran's left knee was noted again during the October 1968 
separation report of medical examination; the clinical 
examination of the Veteran's lower extremities was normal.  On 
the associated October 1968 report of medical history, the 
Veteran reported a previous or current history of having a 
"trick" or locked knee.  

Private treatment records dated following the Veteran's 
separation from the military reflect treatment for a left knee 
disorder.  Treatment records dated in March 2001 and August 2002 
reveal the presence of crepitation in the knees, but with normal 
range of motion; the March 2001 treatment record shows a 
diagnosis of osteoarthritis without specification as to the 
joint(s) affected.  He reported having left knee pain and 
swelling, associated with a decrease in activities in September 
2008.  These records show a diagnosis of severe left knee 
osteoarthritis in December 2008 and advanced degenerative 
arthritis of the bilateral knees, more symptomatic on the left, 
in January 2009.  The Veteran underwent a total left knee 
replacement in January 2009. 

In a November 2005 statement, the Veteran's wife reported that 
the Veteran reported knee pain during his military service.  She 
stated that he told her of his left knee pain prior to OCS.  
According to his wife, the Veteran reported having left knee 
symptoms "on and off", to include pain, ever since his military 
service.

In support of his claim, the Veteran submitted a December 2005 
letter from a private physician, C.N.B., M.D.  Dr. C.N.B. stated 
that he reviewed the Veteran's medical records for the purpose of 
rendering a medical opinion regarding his left knee.  
Specifically, he indicated that he reviewed the Veteran's service 
treatment records, post-service medical records, imaging reports, 
other medical opinions, and medical literature.  He opined that 
the Veteran's left knee arthritis began during his military 
service and that it was clear that the Veteran had left knee 
arthritis for many years.  As the basis for his opinion, the 
physician highlighted that the Veteran entered service fit for 
duty, lay statements reporting an in-service reported history of 
left knee symptomatology, and the October 1968 separation 
reported medical history of a "trick" or lock knee.  Dr. C.N.B. 
stated that it is well known that injuries to knee ligaments 
occurring early in life leads to instability, which later 
manifests in life as arthritis.  He opined that this was the 
precise pathophysiology that occurred in the Veteran's left knee.  
He concluded that the Veteran's medical records did not include a 
more plausible etiology.

Dr. C.N.B. provided an additional opinion in a letter dated in 
October 2006, in which he reported that he had re-reviewed the 
Veteran's medical records, the June 2006 rating decision, imaging 
studies, and lay statements.  He stated that he examined the 
Veteran in September 2006 for the purpose of validating his 
opinion.  Dr. C.N.B.'s examination revealed swelling crepitus, 
and medical joint line tenderness of the left knee.  The 
physician opined that the Veteran's left knee disorder was to his 
in-service left knee injury, as his medical records and medical 
history do not support a more likely etiology.  

In statements submitted in October 2007 and April 2009, the 
Veteran reiterated his assertion that service connection is 
warranted for his left knee disorder.  He stated that during his 
in-service OCS examination the examiner was concerned about his 
knee and he was referred to an orthopedist.  The Veteran stated 
that his knee injury had its initial onset a few days prior to 
the OCS examination.  He essentially reported that he never had 
problems with his knee prior to his military service.  He 
reported that he re-injured his left knee during OCS and while 
playing football during his service in South Korea in September 
1967.  The Veteran explained that left knee scar noted on his 
pre-induction physical examination report referred to a 
superficial laceration from an injury that occurred when he was 
ten-years-old.

During the April 2009 video conference hearing, both the Veteran 
and Dr. C.N.B. provided testimony in support of the claim for 
service connection.  The Veteran reiterated that he injured his 
left knee during the in-service incidents reported above.  The 
Veteran essentially stated that although he sought treatment for 
these injuries, the service treatment records documenting his 
treatment had not been located by VA, for whatever reason.  

Dr. C.N.B. testified during the April 2009 hearing that he had 
the opportunity to review the Veteran's claims file, which he 
described as "pretty consistent."  He again highlighted the in-
service report of a "trick" or locked knee, the in-service 
notation of his left knee scar at the time of his separation, and 
letters from the Veteran's sister and wife regarding his knee 
injury.  (The Board notes that the letter from the Veteran's 
sister referenced during the hearing has not been associated with 
the claims file.)  The physician stated that it was clear, based 
on this evidence, that the Veteran suffered an injury in service, 
which was likely a meniscus injury.  He essentially opined that 
the Veteran's in-service knee injury resulted in his development 
of osteoarthritis, at a faster rate than he would have otherwise 
experienced, with a total knee replacement.

Associated with the claims file is an April 2009 opinion letter 
from Dr. C.N.B.  He reiterated his review of the claims file and 
his September 2006 clinical examination of the Veteran.  He 
essentially noted that several entries in the medical records 
documented the Veteran's in-service knee injury as clicking and 
locking, which he stated was consistent with a meniscus injury.  
He emphasized the Veteran's report during the September 2006 
examination of his in-service knee injury and continuous symptoms 
thereafter, as well as the Veteran's wife reported knowledge of 
the left knee injury occurring in service.  Dr. C.N.B. noted that 
the Veteran underwent a total knee replacement due to his 
advancing left knee degenerative arthritis the physician 
concluded was out of proportion to his age absent a pre-existing 
injury.  The physician opined that the pre-existing injury in the 
Veteran's case was his in-service left knee injury.  He explained 
that a December 2008 X-ray revealed findings that were out of 
proportion to his age, absent earlier trauma.  He opined that the 
Veteran's earlier trauma occurred in service, as his post-service 
records did not document other potential causes of his advanced 
for age arthritis.  Dr. C.N.B. stated that after review of 
additional evidence, it was still his opinion that the Veteran's 
left knee arthritis was caused by his in-service knee injuries, 
as his record does not include a more likely etiology and he has 
had knee problems ever since service.

The Veteran underwent a VA joints examination in October 2009, at 
which time the claims file was reviewed.  The Veteran reported 
suffering a left knee injury during basic training.  The examiner 
that he had a left knee scar from a childhood injury and that he 
had undergone a total left knee replacement.  Following the 
clinical and radiologic examination, the diagnosis was left total 
knee arthroplasty.  The examiner opined that the Veteran's left 
knee disorder is less likely as not caused by or a result of his 
military service.  He explained that there was no documentation 
of an injury during the Veteran's service and there were no 
reports or treatment of left knee symptomatology until 2002.  He 
noted that a 2008 X-ray revealed very mild osteoarthritis, which 
commensurate with the Veteran's age at that time.  Therefore, the 
examiner concluded that it would be less likely that the 
Veteran's left knee disorder is caused by his military service, 
and more likely caused by the effects of aging.  He further noted 
that advanced age is one of the strongest risk factors associated 
with osteoarthritis and that osteoarthritis was prevalent in over 
80% of people over the age of 55.

Dr. C.N.B. provided an additional opinion with respect to the 
Veteran's claim in November 2009.  He commented that the October 
2009 VA examiner did not discuss or did not review many of the 
medical facts of record.  Dr. C.N.B. disagreed with the VA 
examiner's assessment that a 2008 X-ray of the left knee revealed 
mild osteoarthritis consistent with the Veteran's age.  Dr. 
C.N.B. stated that this was in direct conflict with the medical 
records, as he read the films to show serious/major spaces and 
degeneration to such a degree as to require the Veteran to 
undergo total replacement surgery a few months after the "mild 
osteoarthritis" diagnosis.  The physician stated that there was 
a logical disconnect in the VA examiner's conclusions, as knees 
are not replaced for mild arthritis.  He noted the VA examiner's 
statement that 80% of patients over 55 have osteoarthritis; 
however he commented that the vast majority of 64-year-olds do 
not need total knee replacements unless they have had serious 
prior knee problems, which usually stem from an earlier injury.  
Dr. C.N.B. concluded that based on the clicking and locking in 
service, the Veteran's lay statements, his advanced for age 
osteoarthritis on X-ray examination, his knee for an early total 
knee replacement, and the literature concerning the development 
of advanced for age osteoarthritis, it was still his opinion that 
the Veteran's left knee disorder is due to or was caused by his 
military service knee injury.  He discounted the VA examiner's 
opinion for reasons of limitations of the VA examiner's clinical 
information and the logical disconnects he highlighted within his 
letter.  

In a March 2010 memorandum, the RO determined that the Records 
Management Center (RMC) was unable to obtain the Veteran's 
service treatment records reflecting an orthopedic consultation 
in 1966.  The RO stated that all procedures to obtain these 
records had been correctly followed and documented within the 
claims file.  The RO determined that all efforts to obtain the 
records had been exhausted and any further attempts to obtain the 
records were futile, as the records were not available.  It was 
noted that the Veteran was informed of the unavailability of his 
service treatment records in a March 2010 correspondence.  

In May 2010, the claims file was reviewed again by the same VA 
examiner who conducted the October 2009 VA joints examination so 
that the examiner could consider the numerous opinions offered by 
Dr. C.N.B.  The examiner noted that the  
Veteran's service treatment records were negative for an injury 
in service; he stated that the service treatment records included 
a "notation of [a] football injury to the left knee, with 
resulting left knee scar 2" noted in the enlistment exam of 
1963[.]"  The examiner also noted that the Veteran's private 
medical records noted traumas following a motor vehicle accident 
and a fall from a horse.  Additionally, the examiner indicated 
that in a May 2008 VA record a VA radiologist noted the presence 
of "(very) mild osteoarthritis" in the left knee.  He also 
indicated his review of Dr. C.N.B.'s medical opinions and the lay 
statements of record.  Ultimately, the VA examiner opined that 
the left knee degenerative arthritis was less likely as not 
permanently aggravated by the Veteran's military service.  The 
examiner acknowledged that there was documentation of injury to 
the Veteran's left knee in his medical records; however, he 
stated that there was no further documentation of sequelea from 
the injury for some forty years following the incident.  He 
stated that it is medically considered less likely that the knee 
injury was benign enough to escape medical treatment for over 
thirty years but was sufficient enough to cause the Veteran's 
claimed disorder.  The examiner noted the occurrence of multiple 
traumatic events sufficient to cause serious injury, such as the 
Veteran's 2003 motor vehicle accident and 2004 horse accident; 
however, the examiner explicitly made no attempt to relate the 
etiology of the Veteran's left knee disorder to these events.  
Instead, he used the incidents to illustrate that various traumas 
could have led to the development of his knee arthritis over the 
Veteran's life time.  

With regards to Dr. C.N.B.'s opinions, the examiner essentially 
stated that although the lay statements utilized by the private 
physician to substantiate the Veteran's account were considered 
accurate recounts of events from interested parties, they were 
not considered as medical documentation of facts or diagnoses.  
The examiner identified this as the basis for the differing 
opinions between Dr. C.N.B. and the VA examiners who reviewed the 
Veteran's records.  In regards to the "very mild 
osteoarthritis" assessment highlighted by the private opinion, 
the VA examiner essentially stated that this assessment was 
reported as read from a VA radiology examination report, which he 
included in the May 2010 report.    

After a careful review of the evidence of record, the Board finds 
that the evidence is, at the very least, in relative equipoise as 
to whether the Veteran's current left knee disorder is related to 
his military service.    

The Veteran has generally alleged the he currently has a left 
knee disorder due to injuries he sustained during his military 
service.  Although the Veteran is not competent to provide an 
opinion as to the etiology of his claimed disorder, he is 
competent to report his current symptomatology and the onset of 
his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
the Veteran has consistently reported throughout the pendency of 
his appeal that he incurred in-service injuries to his left knee 
and that he has experienced left knee symptoms ever since his 
military service.  The Board finds the Veteran's testimony to be 
competent as there are no conflicting statements in the record.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as 
to whether the Veteran current left knee arthritis is related to 
his military service.  Included in the claims file are the 
numerous letters from private physician Dr. C.N.B., in which the 
physician opined that the Veteran's left knee arthritis is due to 
his in-service knee injuries.  In these letters, Dr. C.N.B. 
indicated that he based his opinion on a review of the claims 
file, to include the Veteran's medical records and lay 
statements, and a clinical evaluation of the Veteran.  In 
contrast, the October 2009 and May 2010 VA examiner essentially 
concluded, following his multiple reviews of the claims file and 
clinical examination of the Veteran that it was less likely as 
not that the left knee arthritis was caused by an in-service 
injury.  Instead, the VA examiner essentially concluded that the 
Veteran's left knee arthritis was more likely due to age.  While 
the May 2010 constitutes the most recent review of the claims 
file for the purpose or rendering an opinion in this case, the 
Board does not find the VA examiner's opinion to be of a greater 
probative value.  Specifically, the VA examiner did not discuss 
or reconcile the conflicting medical evidence as to the severity 
and progression of the Veteran's left knee disorder, as he did 
not directly address the medical evidence showing severe 
degenerative arthritis as early as December 2008 and a total left 
knee replacement in January 2009.  Moreover, the VA medical 
opinions do not give adequate consideration to the competent lay 
statements of record.  Therefore, the Board finds that the 
medical evidence has placed the record in equipoise as to whether 
the Veteran's left knee arthritis is related to his military 
service, and accordingly, the Board must resolve this issue in 
favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony and 
medical evidence of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  While the evidence in this 
case is not unequivocal, it has nonetheless placed the record in 
relative equipoise.  Accordingly, the claim for service 
connection is granted.   

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the 
Board will exercise its discretion to find that the evidence is 
in relative equipoise and conclude that entitlement to service 
connection for a left knee disorder is warranted.  Id.

Left Hand and Arm Nerve Damage

Here, the Veteran originally claimed that he has left hand and 
arm nerve damage that is related to his left knee disorder.  
Having reviewed the evidence of record in light of the pertinent 
laws, the Board finds that the preponderance of the evidence is 
against the claim in this instance.  Therefore, the appeal must 
be denied.

The Veteran's service treatment records have been reviewed and 
are negative for any reports, treatment, or diagnoses of a nerve 
disorder affecting the left upper extremity.  The October 1968 
separation report of medical examination reflects that the 
clinical examination of the upper extremities and the 
neurological examination were normal.  

The Veteran's private treatment records have been associated with 
the claims file.  Overall, these records show that the Veteran 
was diagnosed with degenerative arthritis and that he had a 
history of cervical spine surgery.  (The Board notes that the 
Veteran is not currently service-connected for a cervical spine 
disorder).  Included in these records is a January 2002 report 
showing that the electromyography (EMG) study report and nerve 
conduction studies of the left arm and hand were normal; no 
entrapment neuropathy or radiculopathy was identified.  Treatment 
records dated from August to October of 2003 show that the 
Veteran reported an acute exacerbation of pain following a motor 
vehicle accident in June 2003.  He reported left upper extremity 
symptoms radiating into his fingers.  Following a clinical 
examination in August 2003, the examiner concluded that the 
Veteran's left arm symptoms appeared to have been exacerbated by 
the motor vehicle accident.  The September 2003 treatment record 
shows that following conservative treatment and physical therapy, 
his symptoms went away.  However, he reported that in September 
2003, he was struck in the face by a disgruntle employee, which 
caused an increase in his neck and left arm symptoms.  The 
neurological examination was unremarkable and the Veteran denied 
having any radicular pain at that time.  In October 2003, he 
reported having some soreness in his left arm and shoulder and 
occasional numbness in fingers.  In June 2004, the Veteran denied 
experiencing any upper extremity symptoms, such as numbness, 
weakness, or pain.

Associated with the claims file is an October 2006 letter from 
Dr. C.N.B., who indicated that he reviewed the Veteran's medical 
records for the purpose of rendering an opinion in the Veteran's 
case.  The physician reported that he examined the Veteran in 
September 2006 so as to validate his opinion.  He opined that the 
Veteran presented with an abnormal gait, which he essentially 
attributed to the Veteran's left knee disorder.  The physician 
further opined that abnormal gait made the Veteran fall, which 
likely contributed to his current symptomatology of left hand 
dullness to sharp/dull noted on examination.  

The Veteran and Dr. C.N.B. testified before the undersigned 
during the April 2009 video conference hearing.  Essentially, the 
Veteran did not present clear testimony as to what he believed to 
be the cause of his claimed condition or why he believed service 
connection was warranted.   In contrast, Dr. C.N.B. essentially 
opined that the Veteran's left hand and arm problems were 
probably related to his neck disorder.  

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for left hand and arm 
nerve damage.  The Board recognizes that the medical evidence 
shows that the Veteran has some neurological symptomatology 
affecting the left upper extremity.  However, the preponderance 
of the medical evidence, as discussed below, does not indicate 
that the claimed disorder is related to his military service or 
to a service-connected disability.  Therefore, the Board 
concludes that service connection is not warranted.  

Given the foregoing, the preponderance of the evidence of record 
does not show that the claimed left arm and hand nerve damage 
warrants service connection on a direct basis.  Here, the Board 
highlights that the Veteran has not claimed an in-service onset 
of his left arm and hand symptomatology.  Moreover, the Veteran's 
service treatment records are negative for any symptomatology or 
diagnoses of left upper extremity nerve damage.  In this regard, 
the Board finds that the October 1968 separation report of 
medical examination, which was completed during the month prior 
to separation, is highly probative as to the Veteran's condition 
at the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for the 
Board's decision).  The October 1968 separation report of medical 
examination is entirely negative for any symptoms associated with 
nerve damage in the left upper extremity.  Thus it weighs heavily 
against the claim.  

Indeed, the medical evidence does not show reports of left arm 
neurologic symptomatology until August 2003, at which time the 
Veteran reported experiencing left arm neurological 
symptomatology following a motor vehicle accident in June 2003, 
which is nearly thirty-five years after the Veteran's separation 
from active service.  He later reported an exacerbation of his 
symptoms in September 2003 following a personal assault.  The 
Board notes that evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active duty 
service can be considered as evidence against a claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to 
service connection on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.3.07, 3.309.

Additionally, the Board finds that the preponderance of the 
evidence does not show that the claimed left upper extremity 
disorder is etiologically related to his now service-connected 
left knee disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 
439.  The preponderance of the medical evidence is negative for a 
medical opinion relating the Veteran's claimed left upper 
extremity disorder to a service-connected disability.  In this 
instance, the Board notes that in his April 2009 hearing 
testimony, Dr. C.N.B. amended his prior October 2006 opinion 
attempting to relate the Veteran's left arm symptomatology to his 
now service-connected left knee.  In his revised April 2009 
opinion, the physician testified that the Veteran's left arm 
symptoms were probably due to his neck disorder.  Thus, the 
medical evidence is devoid of a definitive and probative medical 
opinion relating the left upper extremity disorder to the 
Veteran's left knee disorder.  Without evidence of a nexus 
between the claimed disorder and a service-connected disability, 
there is no basis upon which secondary service connection can be 
awarded.  

In addition to the medical evidence, the Board has also 
considered the Veteran's prior statements that he has left hand 
and arm nerve damage due to his now service-connected left knee 
disorder.  In this regard, the Board finds the Veteran's 
statements as to the symptomatology associated with such disorder 
as not competent or credible.  A Veteran's lay statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a disability 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, a chronic neurologic disorder affecting the upper 
extremity is not a disability subject to lay opinions as to 
diagnosis and etiology.  While some symptoms of the disorder, 
such as pain, may be reported by a layperson, the diagnosis and 
etiology of the disorder require medical training.  The Veteran 
does not have the medical expertise to diagnose himself with an 
left upper extremity nerve damage, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  Thus, 
the Veteran's lay assertions as to the etiology of the claimed 
disorder are not competent, credible, or sufficient in this 
instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Indeed, as was noted earlier, the Veteran's own expert witness, a 
private physician, Dr. C.M.B., discredited any connection between 
the claimed disorder and the service-connected left knee.

For the Board to conclude that the Veteran currently has left 
hand and arm nerve damage that is related to his service-
connected left knee disorder or is otherwise related to his 
military service would be speculation, and the law provides that 
service connection may not be granted on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for left hand and arm nerve damage, to include as 
secondary to his service-connected left knee disorder.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a rectal bleeding disorder is granted, 
subject to the laws and regulations governing monetary awards.

Service connection for a left knee disorder is granted, subject 
to the laws and regulations governing monetary awards.

Service connection for left hand and arm nerve damage is denied.


REMAND


Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran has claimed that his heart, lumbar spine, 
bilateral hips, and left lower extremity sciatica disorders are 
all related to his left knee disorder that was granted service 
connection herein.  Having reviewed the medical evidence of 
record, the Board finds that additional development is needed 
with respect to these claims.

Heart Disorder

With regards to the heart disorder claim, the claims file 
reflects that the Veteran has been diagnosed with multiple 
cardiac disorders, including cardiovascular disease.  Private 
treatment records show that he has been treated for atrial 
fibrillation since at least December 2003 and for essential 
hypertension since at least January 2000.  In an October 2004 
treatment record, the Veteran's private treating physician 
reported that the Veteran had been treated for atherosclerotic 
heart disease for some time.  However, subsequent treatment 
records do not show an atherosclerotic heart disease diagnosis.  
A December 2008 private treatment record shows an assessment of 
paroxysmal atrial fibrillation, hypertension, and systemic 
anticoagulation.  

In an April 2009 letter, Dr. C.N.B. reported that he reviewed the 
Veteran's claims file and evaluated the Veteran in September 2006 
for purpose of formulating an opinion in this case.  He noted 
that the Veteran's prior cardiac diagnoses, described above.  He 
essentially opined that the Veteran's current hypertension first 
manifested during his military service, as he essentially 
reported that the blood pressure reading documented on the 
Veteran's separation examination report showed borderline 
systolic high blood pressure.  Dr. C.N.B. further stated that the 
Veteran presented with serious heart disease in the form of 
mitral/tricuspis regurgitation and premature atrial tachycardia 
and wall weakness.  However, the physician did not provide the 
medical basis in support of these diagnoses.  He opined that the 
Veteran's in-service hypertension and inability to exercise due 
to his left knee disorder caused him to have long standing high 
blood pressure, which in turn caused his current heart structural 
defects and enlargement.  

Given the foregoing, it is unclear as to the exact nature of the 
Veteran's current heart disorder and whether any diagnosed 
disorders are related to his military service or a service-
connected disability.  While the claims file includes a favorable 
private opinion in this regard, the Board finds the opinion to be 
insufficient with which to decide the Veteran's claim, as it is 
not supported by an adequate medical basis.  However, the private 
medical opinion raises the possibility that the Veteran's current 
heart disorder may have had its onset in service and/or may be 
related to his service-connected left knee disorder.  
Essentially, the present record is sufficient to trigger a duty 
on the part of the VA to obtain a more definite medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon v. Principi, 
20 Vet. App. 79 (2006).  Accordingly, the claim must be remanded 
for an appropriate VA examination. 

Lumbar Spine, Right Hip, Left Hip, and Left Lower Extremity 
Sciatica Disorders
 
Here, the Veteran has similarly claimed that his current lumbar 
spine, bilateral hips, and left lower extremity sativa are 
related to his left knee disorder.  Here, the claims file 
reflects that the Veteran was found to have degenerative changes 
in his lumbar spine in May 2005, spondylosis of the bilateral 
hips in May 2005, and left leg sciatica/left foot numbness in 
August 2006.  While the claims file includes favorable opinions 
from Dr. C.N.B. dated in October 2006 and April 2009 relating the 
claimed disorders to the Veteran's left knee disorder, the Board 
finds these opinions to be insufficient with which to decide the 
Veteran's claims.  Specifically, the opinions do not give 
adequate discussion or consideration to prior medical evidence, 
to include the June 2004 treatment records reflecting the 
Veteran's report of a new onset of lumbar spine symptomatology 
after falling off a horse, and the October 2009 VA joints 
examination report reflecting that the Veteran presented with a 
normal gait.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  To date, the Veteran has not 
been afforded a VA examination with respect to his lumbar spine, 
right hip, left hip, and left leg sciatica claims.  Moreover, and 
as described above, the current medical evidence is inadequate 
with which to decide the Veteran's claims.  Thus, the Veteran 
should be afforded appropriate VA examinations to determine the 
nature and etiology of the claimed lumbar spine, right hip, left 
hip, and left lower extremity sciatica disorders to determine 
whether the claimed disorders are related to an service-connected 
disability or are otherwise related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of any current heart 
disorders.  The entire claims file and a copy 
of this Remand must be made available to and 
reviewed by the examiner prior to conducting 
the examination.  All necessary tests and 
studies should be performed, and all findings 
must be reported in detail. 

The examiner is asked to identify all heart 
disorders found to be present.  For any and 
all current diagnoses made, the examiner 
shall offer an opinion as to the following:

(a) Whether it is at least as likely as not 
(a 50 percent likelihood or greater) that any 
diagnosed heart disorder (to include 
cardiovascular disease and/or hypertension) 
is/are etiologically related to active duty 
service; including whether any such heart 
disorder is etiologically related to the 
service-connected disability, to include the 
left knee disorder on the basis that such 
left disorder precluded the sufficient 
exercise.

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory diagnoses or evidence 
regarding the above.  If the examiner is 
unable to render an opinion with regards to 
any of the Veteran's claim without resort to 
mere speculation, it should be indicated and 
explained why an opinion cannot be reached.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination(s) to determine 
the nature and etiology of the claimed lumbar 
spine, right hip, left hip, and left lower 
extremity sciatica disorders.  The claims 
file, to include a copy of this Remand, must 
be made available to and reviewed by the 
examiner.  All indicated tests and studies 
should be performed and all findings reported 
in detail. The examiner is asked to identify 
any lumbar spine, right hip, left hip, or 
left lower extremity neurological disorders 
found to be present.  With respect to any 
diagnoses made, the examiner shall offer an 
opinion as to the following:  

Whether it is at least as likely as not (a 50 
percent likelihood or greater) that any 
diagnosed lumbar spine disorder, right or 
left hip disorder, left lower extremity 
neurological disorder is/are etiologically 
related to active duty service or a service-
connected disability, to include the 
Veteran's service-connected left knee 
disorder.  

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to render 
an opinion with regards to any of the 
Veteran's claims without resort to mere 
speculation, it should be indicated and 
explained why an opinion cannot be reached.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claims for service connection.  If 
either benefits sought on appeal remain 
denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case and provide an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


